Exhibit 10.1

AMENDMENT NO. 7 TO REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 7 TO REVOLVING CREDIT AGREEMENT (this "Amendment") is dated
as of April 7, 2006 by THE PACIFIC LUMBER COMPANY, a Delaware corporation
("Palco"), THE BRITT LUMBER CO., INC., a Delaware corporation ("Britt" and
together with Palco, the "Borrowers"), the Loan Parties signatory hereto, THE
CIT GROUP/BUSINESS CREDIT, INC., as administrative agent (the "Administrative
Agent") for itself and the Lenders under and as defined in the Credit Agreement
(as hereinafter defined), and the Lenders. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.

RECITALS

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Revolving Credit Agreement, dated as of April 19, 2005 (as
amended, supplemented, restated or otherwise modified from time to time, the
"Credit Agreement");

WHEREAS, the parties hereto have agreed to, among other things, increase
permitted unsecured debt by $4,000,000 which may be used to prepay the Loans;

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Administrative Agent and
Lenders hereby agree as follows:

SECTION 1.    Amendment to Section 6.01(i). Section 6.01(i) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

"(i) (A) other unsecured Indebtedness of Palco to Holdings in an aggregate
amount not to exceed $21,000,000 at any time outstanding in accordance with the
terms of that certain Subordinated Intercompany Note, dated as of April 19,
2005, executed by Palco, Holdings and the other persons party thereto; provided,
however that such unsecured Indebtedness does not mature, and no payments of any
kind may be made on or with respect thereto, until six (6) months after the
Maturity Date and (B) other unsecured Indebtedness of the Borrowers and the
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding."

SECTION 2.    Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of each the following conditions precedent:

(a)          this Amendment shall have been duly executed and delivered by the
Borrower, the Loan Parties, the Administrative Agent and each Lender;

(b)          the representations and warranties contained herein shall be true
and correct in all respects; and

(c)          evidence that the Borrower, the Loan Parties and the required
lenders party to the Term Loan Agreement have effectuated amendments to the Term
Loan Agreement comparable to the amendments set forth in Section 1 hereof.

SECTION 3.    Representations and Warranties. In order to induce the
Administrative Agent and each Lender to enter into this Amendment, each Loan
Party hereby represents and warrants to the Administrative Agent and each
Lender, which representations and warranties shall survive the execution and
delivery of this Amendment, that:

 



(a)          all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Amendment, except (i) to the extent that any such
representations and warranties expressly relate to an earlier date, (ii) the
existence of an Event of Default which has occurred and is continuing (and for
the avoidance of doubt, such Event of Default is in no respect being waived or
cured by this Amendment and the Administrative Agent continues to fully reserve
its rights with respect to such Event of Default in accordance with the Notice
of Event of Default; Reservation of Rights, dated February 7, 2005, previously
delivered to Palco) as a result of (A) the breach of Section 6.11 (Minimum
Combined EBITDA) of the Credit Agreement in respect of the periods ending
November 30, 2005, December 31, 2005, January 31, 2006, and February 28, 2006,
(B) the breach of Section 7(g) of the Credit Agreement relating to the breach of
Section 6.11 (Minimum Combined EBITDA) of the Term Loan Agreement in respect of
the period ending December 31, 2005 and (C) the breach of Section 6.11 (minimum
Combined EBITDA) of the Credit Agreement which may occur in respect of the
period ended March 31, 2006.

(b)          the execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate action required on
its part and this Amendment, and the Credit Agreement is the legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

(c)          neither the execution, delivery and performance of this Amendment
by such Loan Party, the performance by such Loan Party of the Credit Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Loan
Party's certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Loan Party or any of
its Subsidiaries is a party or by which any Loan Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof; and

(d)          other than as described in Section 3(a)(ii) above, no event has
occurred which has resulted, or would result in, the occurrence of a Default or
Event of Default.

SECTION 4.

Reference to and Effect Upon the Credit Agreement.

(a)          Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

(b)          The amendment set forth herein is effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document, (ii)
operate as a waiver or otherwise prejudice any right, power or remedy that the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document or (iii)
constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to "this Agreement",
"herein", "hereof" and words of like import and each reference in the Credit
Agreement and the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Credit Agreement.

SECTION 5.    Costs And Expenses. As provided in Section 9.05 of the Credit
Agreement, the Borrower agrees to reimburse Administrative Agent for all fees,
costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.

SECTION 6.    Reaffirmation of Guaranties. The Loan Parties signatory hereto
hereby reaffirm their Guarantees of the Obligations, taking into account the
provisions of this Amendment.

SECTION 7.    GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 8.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.

SECTION 9.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

(signature page follows)



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

BORROWERS:

 

THE PACIFIC LUMBER COMPANY

 

By:       /s/ GARY L. CLARK                          

 

Name:

GARY L. CLARK

 

 

Title:

VP Finance & Administration and CFO

 

 

BRITT LUMBER CO., INC.

 

By:       /s/ GARY L. CLARK                          

 

Name:

GARY L. CLARK

 

 

Title:

VP Finance & Administration and CFO

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Administrative Agent and Lender

 

By:       /s/ ANTHONY LAVINIO                  

 

Name:

ANTHONY LAVINIO

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 7]

 



 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above by below Persons in their capacity as Loan Parties and not as a
Borrower.

SALMON CREEK LLC

 

By:       /s/ GARY L. CLARK                          

 

Name:

GARY L. CLARK

 

 

Title:

President and CEO

 

 

SCOTIA INN INC.

 

By:       /s/ GARY L. CLARK                          

 

Name:

GARY L. CLARK

 

 

Title:

VP Finance & Administration and CFO

 

 

MAXXAM GROUP INC.

 

By:       /s/ GARY L. CLARK                          

 

Name:

GARY L. CLARK

 

 

Title:

Vice President and CFO

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 7]

 

 

 